        Case 1:11-cr-01032-PAE Document 2580 Filed 01/27/21 Page 1 of 2
                                                                                                  SAMIDH GUHA
                                                                                                 212-399-8350 PHONE
                                                                                           sguha@perryguha.com EMAIL




January 26, 2021

VIA ECF

The Honorable Paul A. Engelmayer
United States District Court
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
40 Foley Square, Room 1305
New York, New York 10007

Re:    United States v. Martinez
       11 Cr. 1032 (PAE)

Dear Judge Engelmayer:

        We write with respect to our appointment by Your Honor to serve as counsel pursuant to
the Criminal Justice Act (“CJA”) for Juan Martinez in connection with the above-captioned matter
and specifically Mr. Martinez’s motion for compassionate release. Due to an error on our part, we
did not file a submission on behalf of Mr. Martinez by January 22, 2021 as the Court requested in
its order dated December 18, 2020. We apologize profusely and respectfully write to request an
extension of the schedule to enable us to do so. This is the first request for an extension in this
matter.

        We had been in contact with Your Honor’s chambers and agreed to accept this
representation on or about December 17, 2020. We did not, however, check the docket afterwards,
and instead mistakenly waited for an ECF notification. We therefore missed the order that Your
Honor entered appointing us. In updating our CJA account today, we saw the order for the first
time, realizing both our error and the schedule that the Court had set.

       We would respectfully request permission to file a submission on Mr. Martinez’ behalf in
45 days or such time that Your Honor deems appropriate. Normally we would offer to do so more
quickly, but we must reach out to Mr. Martinez and confer with him to make a full and complete
submission. Given the logistical challenges that we have experienced in communicating with
prisoners in these times, we anticipate that it may take longer than under normal circumstances.
We have spoken with the government who has no objection to this proposed extension.




                                  35 East 62nd Street, New York, NY 10065
                       212-399-8330 PHONE | 212-399-8331 FAX | www.perryguha.com WEBSITE
The Honorable
         Case  Paul A. Engelmayer
                 1:11-cr-01032-PAE Document 2580 Filed 01/27/21 Page 2 of 2
January 26, 2021

      Thank you for Your Honor’s consideration of this request and we apologize for
our oversight.



                                                         Respectfully submitted,



                                                         Samidh Guha

cc:   AUSA Matthew S. Laroche




               GRANTED. Counsel’s submission is due March 12, 2021.
               The Clerk of Court is requested to terminate the motion at
               Dkt. No. 2578.
                                                        1/27/2021
                                  SO ORDERED.

                                                       PaJA.�
                                                 __________________________________
                                                       PAUL A. ENGELMAYER
                                                       United States District Judge




                                             2
